Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2022 has been entered.
DETAILED ACTION
3. 	This office action is in response to an amendments/arguments filed on 05/10/2022. The amendment has been entered and considered. 
Claims 1, 2, 4, 6-10, 12, 14-18 and 20 have been amended. Claims 1-20 are now pending in this office action. 
Claim objection
4.	Claim 8 is objected because of the following informalities.
 Claim 8 recites in part “…plurality of microservices that which already …”. It should be “…plurality of microservices 
Response to amendment
5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1) and further in view of BENEDETTI; Fabio (US 20190179631 A1).

Regarding independent claim 1, Krishnappa; Nagendra (US 20190087176 A1) teaches, a computing system (Paragraph [0023] Many types of computing systems) comprising: … and a configuration object mapping which identifies which software applications from the set of software applications are associated with each configuration object from among the configuration objects (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven architecture. a software component included in the source code underlying an application may be referred to as a file reference object. Each file reference object may be associated with metadata that is stored in a metadata table. For instance, the metadata of a file reference object may include an internal version identifier of the file reference object. The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object (i.e., storing a configuration object mapping for each application));
and a processor configured to receive configuration content from a central system (Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204) the configuration content comprising an update to a configuration object from among the configuration objects of the tenant, identify a software application of the tenant deployed on the host platform among the set of software applications which is mapped to the configuration object based on the configuration object mapping in the storage (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the software application of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may include bug fixes, added features to an application, added functionality to the application, modified features, modified functionality, deleted features, and/or deleted functionality. Update 490 may be defined (e.g., the code was written) by one or more programmers or, in some cases, update 490 may be automatically created based on one or more rules and/or machine-learning techniques. As new updates are periodically defined, the updates may be stored at central server 480 as update 490. Central server 480 can store multiple updates for various applications), 
Krishnappa et al fails to explicitly teach, a storage configured to store configuration objects of a tenant for a set of software applications hosted by a host platform …; and distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object.
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, a storage configured to store configuration objects of a tenant for a set of software applications hosted by a host platform …(Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 922 by save routines 1036 for execution by subscribers as tenant process spaces 1004 managed by tenant management process 1010 for example (i.e., application setup mechanism identifies applications associated with the tenant and are saved as application metadata). [0082] Application platform 918 may be a framework that allows the applications of system 916 to run, such as the hardware and/or software, e.g., the operating system (Examiner interprets configuration objects as software components of an application hosted by a platform). In an implementation, on-demand database service 916 may include an application platform 918 that enables creation, managing and executing one or more applications developed by the provider).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …, as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object.
BENEDETTI; Fabio (US 20190179631 A1) teaches, distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object (Fig. 3 Paragraph [0055] At step 306, the impact analysis module 85 generates a change list of one or more software applications requiring modification based on the list of microservices generated at step 305. In aspects, the impact analysis module 85 accesses a database (e.g., database 72 of CCMDB 66) of software applications including associated microservices, and determines the change list based on software applications including microservices that match microservices in the list of microservices affected by the build output code (i.e., identifying the software applications and associated microservices that needs to be updated/synchronized). For example, a microservice4 configured to manage personal information may be utilized by both a credit card payment application and an online trading application. Thus, a change in the microservice4 will impact both the credit card payment application and the online trading application. In this example, the change list would include changes required for both the credit card payment application and the online trading application. In embodiments, the impact analysis module 85 shares the change list with the CCMDB 66 via the network 50. [0057] At step 308, the SCM server 60 automatically initiates changes to one or more software applications on the change list when the impact analysis module 85 determines at step 307 that no approval record is required to implement the changes, or that an approval record as been received. In aspects, this may comprise the SCM server 60 determining, based on predefined policies in the rules database 86 of the SCM server 60 or the rules database 87 of the CCMDB 66 that a change on the change list does not require an approval record. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by providing instructions to change the one or more software applications to a remote computing device (e.g., CCMDB 66) (i.e., distributing the updates/changes to one or more software applications by automatically updating affected microservices to synchronize the content according to the build code)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object, as taught by BENEDETTI et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by providing a technical solution to the problem of tracking and promulgating software changes throughout multiple applications and microservices by enabling a system to automatically identify the impact of a change on a code which runs in production mode. In aspects, a system is adapted to detect software components affected by a build (software build) by comparing artifacts being deployment in a Release Cycle with artifacts that are In-Production. The term build as used herein refers to a software development build in which software is constructed, or original software code is converted or modified, to produce a new software product (i.e., build output code). The term artifact as used herein refers to a tangible by-product produced during the development of software. For example, some artifacts (e.g., use cases, class diagrams, other Unified Modeling Language (UML) models, requirements and design documents) help describe the function, architecture and design of software. Starting from the differences in the artifacts (e.g., changes in database schema, changes in binaries, scripts, data, etc.) the system may detect affected subsystems (microservices) of the software build and track all the changes. In aspects, the system may determine what components (retrieved from the CCMDB) are impacted by the changes, based on a mapping of the artifacts to the components retrieved from a deployment model as taught by BENEDETTI et al (Paragraph [0014]).

Regarding dependent claim 3, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the configuration content of the configuration object comprises a delta of configuration content with respect to previously stored configuration content of the (Paragraph [0071] Application environment 530 can be configured to compare current instance 500 with new instance 510 to identify whether there is any delta 520 (e.g., differences) between the current instance 500 and the new instance 510…. For instance, application environment 530 can compare the metadata of current instance 500 with the metadata of new instance 510 to determine that delta 520 between these two instances is bug number 6).

Regarding dependent claim 4, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1. 
BENEDETTI et al further teaches, wherein the processor is configured to identify a first configuration object that is mapped to a first software application on the host platform and identify a second configuration object that is mapped to a second software application on the host platform (Paragraph [0052]- [0055] discloses, by accessing the database identify the object/artifact that is mapped to the software applications along with associated microservices that are impacted by the build code. In this case a change in the microservice4 will impact both the credit card payment application and the online trading application)),
and distribute the first and second configuration objects to first and second groups of microservices of the first and second software applications, respectively (Paragraph [0057]  he SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications).

Regarding dependent claim 5, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform. (Paragraph [0064], [0065] the metadata of a file reference object may include an internal version identifier of the file reference object (i.e., the configuration object mapping is stored on a local database). The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object. If a new version of the file reference object is created (e.g., if the file reference object is modified or updated), then the new version of the file reference object may be associated with a new internal version number).
BUSJAEGER et al also further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0055] Initially, an entire version of the source code and a corresponding version of the binary code may be stored in the local repository 295. This may be based on the developer, for example, downloading the source code and binary code for the first time. For some embodiments, the difference determination module 505 may be configured to keep track of the version of the source code stored in the local repository 295. The difference determination module 505 may be configured to compare the version of the source code stored in the local repository 295 and the most current version of the source code stored in the central source repository 315).

Regarding dependent claim 6, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1. 
Krishnappa et al further teaches, wherein the processor is further configured to extract an identifier of the configuration object from the software application and store the extracted identifier of the configuration object in a file, in response to the software application being deployed on the host platform (Paragraph [0067] FIG. 5 is a block diagram illustrating a process flow for automatically updating a multi-tier application stack. Periodically updates to a multi-tier application stack can be stored in central server 480. Application environment 530 can include a repository 460 that is configured to retrieve and store the updates (e.g., update 490) from central server 480 (i.e., extracting the configuration object from the application and storing in a file). Also see Paragraph [0008] for clarity, a file reference object may have an identifier that is stored in a metadata table for future reference and extraction. As another example, a binary change to a code, file, or script (e.g., a change in a java file, such as a Java Archive (JAR) file) can be added to the metadata of the code, file, or script as a file reference object (i.e., extracting the configuration object from the application and storing in a file in response to the application being deployed)).
BUSJAEGER et al also further teaches, wherein the processor is further configured to extract an identifier of the configuration object from the software application and store the extracted identifier of the configuration object in a file, in response to the application being deployed on the host platform (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 7, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 6. 
BUSJAEGER et al further teaches, wherein the processor is further configured to transmit the file including the identifier of the configuration object of the software application to the central system (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 8, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1.
BENEDETTI et al further teaches, wherein the processor is further configured to individually distribute the update to the configuration object to data stores of the plurality of microservices that which already comprise the configuration object (Paragraph [0053], [0057] the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (i.e., distribute the update the configuration item/object to the plurality of microservices. In this case individually update the microservices that are impacted by the build code)).

Regarding independent claim 9, Krishnappa; Nagendra (US 20190087176 A1) teaches, a method comprising: …and a configuration object mapping which identifies which applications from the set of applications are associated with each configuration object from among the configuration objects (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven architecture. a software component included in the source code underlying an application may be referred to as a file reference object. Each file reference object may be associated with metadata that is stored in a metadata table. For instance, the metadata of a file reference object may include an internal version identifier of the file reference object. The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object (i.e., storing a configuration object mapping for each application));
receiving, via the host platform, configuration content from a central system (Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204), the configuration content comprising an update to a configuration object from among the configuration objects of the tenant; identifying a software application of the tenant deployed on the host platform among the set of applications which is mapped to the configuration object based on a configuration object mapping in the storage device;   (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the software application of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may include bug fixes, added features to an application, added functionality to the application, modified features, modified functionality, deleted features, and/or deleted functionality. Update 490 may be defined (e.g., the code was written) by one or more programmers or, in some cases, update 490 may be automatically created based on one or more rules and/or machine-learning techniques. As new updates are periodically defined, the updates may be stored at central server 480 as update 490. Central server 480 can store multiple updates for various applications); 3Application No.: 16/851,639 
Krishnappa et al fails to explicitly teach, storing, in a storage device, configuration objects of a tenant for a set of applications hosted by a host platform …; Amendment and Response to March 16, 2022 Final Office Actionand distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object.
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, (Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 922 by save routines 1036 for execution by subscribers as tenant process spaces 1004 managed by tenant management process 1010 for example (i.e., application setup mechanism identifies applications associated with the tenant and are saved as application metadata). [0082] Application platform 918 may be a framework that allows the applications of system 916 to run, such as the hardware and/or software, e.g., the operating system (Examiner interprets configuration objects as software components of an application hosted by a platform). In an implementation, on-demand database service 916 may include an application platform 918 that enables creation, managing and executing one or more applications developed by the provider).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …, as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object.
BENEDETTI; Fabio (US 20190179631 A1) teaches, distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object (Fig. 3 Paragraph [0055] At step 306, the impact analysis module 85 generates a change list of one or more software applications requiring modification based on the list of microservices generated at step 305. In aspects, the impact analysis module 85 accesses a database (e.g., database 72 of CCMDB 66) of software applications including associated microservices, and determines the change list based on software applications including microservices that match microservices in the list of microservices affected by the build output code (i.e., identifying the software applications and associated microservices that needs to be updated). For example, a microservice4 configured to manage personal information may be utilized by both a credit card payment application and an online trading application. Thus, a change in the microservice4 will impact both the credit card payment application and the online trading application. In this example, the change list would include changes required for both the credit card payment application and the online trading application. In embodiments, the impact analysis module 85 shares the change list with the CCMDB 66 via the network 50. [0057] At step 308, the SCM server 60 automatically initiates changes to one or more software applications on the change list when the impact analysis module 85 determines at step 307 that no approval record is required to implement the changes, or that an approval record as been received. In aspects, this may comprise the SCM server 60 determining, based on predefined policies in the rules database 86 of the SCM server 60 or the rules database 87 of the CCMDB 66 that a change on the change list does not require an approval record. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by providing instructions to change the one or more software applications to a remote computing device (e.g., CCMDB 66) (i.e., distributing the updates/changes to one or more software applications by automatically updating affected microservices to synchronize the content according to the build code)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object, as taught by BENEDETTI et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by providing a technical solution to the problem of tracking and promulgating software changes throughout multiple applications and microservices by enabling a system to automatically identify the impact of a change on a code which runs in production mode. In aspects, a system is adapted to detect software components affected by a build (software build) by comparing artifacts being deployment in a Release Cycle with artifacts that are In-Production. The term build as used herein refers to a software development build in which software is constructed, or original software code is converted or modified, to produce a new software product (i.e., build output code). The term artifact as used herein refers to a tangible by-product produced during the development of software. For example, some artifacts (e.g., use cases, class diagrams, other Unified Modeling Language (UML) models, requirements and design documents) help describe the function, architecture and design of software. Starting from the differences in the artifacts (e.g., changes in database schema, changes in binaries, scripts, data, etc.) the system may detect affected subsystems (microservices) of the software build and track all the changes. In aspects, the system may determine what components (retrieved from the CCMDB) are impacted by the changes, based on a mapping of the artifacts to the components retrieved from a deployment model as taught by BENEDETTI et al (Paragraph [0014]).

Regarding dependent claim 11, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 9. 
Krishnappa et al further teaches, wherein the configuration content of the configuration object comprises a delta of configuration content with respect to previously stored configuration content of the configuration object (Paragraph [0071] Application environment 530 can be configured to compare current instance 500 with new instance 510 to identify whether there is any delta 520 (e.g., differences) between the current instance 500 and the new instance 510…. For instance, application environment 530 can compare the metadata of current instance 500 with the metadata of new instance 510 to determine that delta 520 between these two instances is bug number 6).

Regarding dependent claim 12, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 9. 
BENEDETTI et al further teaches, wherein the identifying comprises identifying a first configuration object that is mapped to a first software application on the host platform and identifying a second configuration object that is mapped to a second software application on the host platform, (Paragraph [0052]- [0055] discloses, by accessing the database identifying the object/artifact that is mapped to the software applications along with associated microservices that are impacted by the build code. In this case a change in the microservice4 will impact both the credit card payment application and the online trading application)),
and distributing the first and second configuration objects to first and second groups of microservices of the first and second software applications, respectively (Paragraph [0057]  the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications).

Regarding dependent claim 13, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 9. 
Krishnappa et al further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0064], [0065] the metadata of a file reference object may include an internal version identifier of the file reference object (i.e., the configuration object mapping is stored on a local database). The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object. If a new version of the file reference object is created (e.g., if the file reference object is modified or updated), then the new version of the file reference object may be associated with a new internal version number).
BUSJAEGER et al also further teaches, wherein the configuration object mapping is stored within an internal table of a configuration repository on the host platform (Paragraph [0055] Initially, an entire version of the source code and a corresponding version of the binary code may be stored in the local repository 295. This may be based on the developer, for example, downloading the source code and binary code for the first time. For some embodiments, the difference determination module 505 may be configured to keep track of the version of the source code stored in the local repository 295. The difference determination module 505 may be configured to compare the version of the source code stored in the local repository 295 and the most current version of the source code stored in the central source repository 315).

Regarding dependent claim 14, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 9.
Krishnappa et al further teaches, further comprising extracting an identifier of the configuration   (Paragraph [0067] FIG. 5 is a block diagram illustrating a process flow for automatically updating a multi-tier application stack. Periodically updates to a multi-tier application stack can be stored in central server 480. Application environment 530 can include a repository 460 that is configured to retrieve and store the updates (e.g., update 490) from central server 480 (i.e., extracting the configuration object from the application and storing in a file). Also see Paragraph [0008] for clarity, a file reference object may have an identifier that is stored in a metadata table for future reference and extraction. As another example, a binary change to a code, file, or script (e.g., a change in a java file, such as a Java Archive (JAR) file) can be added to the metadata of the code, file, or script as a file reference object (i.e., extracting the configuration object from the application and storing in a file in response to the application being deployed)).
BUSJAEGER et al also further teaches, further comprising extracting an identifier of the configuration  (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 15, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 14. 
BUSJAEGER et al further teaches, further comprising transmitting the file including the identifier of the configuration object of the software application to the central system (Paragraph [0052] A continuous integration (CI) module 420 may be configured to deploy each version of the source code and deploy the binary artifacts (e.g., files in JAR format) for each of the modules of the source code into the central binary repository 320 as a version of the binary code).

Regarding dependent claim 16, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 9. 
BENEDETTI et al further teaches, wherein the distributing further comprises individually distributing the update to the configuration object to data stores of the plurality of microservices which already comprise the configuration object (Paragraph [0057]  the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications).

Regarding independent claim 17, Krishnappa; Nagendra (US 20190087176 A1) teaches, a non-transitory computer-readable medium comprising instructions which when executed by a processor (Paragraph [0028] These software modules or instructions may be executed by processing unit 1204) cause a computer to perform a method comprising: … and a configuration object mapping which identifies which software applications from the set of software applications are associated with each configuration object from among the configuration objects  (Paragraph [0064] It will also be appreciated that cloud system 450 may be implemented as a metadata-driven architecture. a software component included in the source code underlying an application may be referred to as a file reference object. Each file reference object may be associated with metadata that is stored in a metadata table. For instance, the metadata of a file reference object may include an internal version identifier of the file reference object. The internal version number may be a unique identifier that uniquely identifies the file reference object and/or the version of the file reference object (i.e., storing a configuration object mapping for each application));
receiving, via the host platform, configuration content from a central system (Paragraph [0121] Processing unit 1204, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 1200. One or more processors may be included in processing unit 1204), the configuration content comprising an update to a configuration object from among the configuration objects of the tenant; identifying a software application of the tenant deployed on the host platform among the set of software applications which is mapped to the configuration object based on a configuration object mapping in the storage device  (Paragraph [0061] In some implementations, cloud system 450 can include repository 460, cloud manager 470, cloud manager application stack 475, and central server 480. Updates to multi-tier application stacks may be periodically stored in central server 480. For example, update 490 may include code that updates one or more applications (i.e., identifying the software application of a user/tenant based on the configuration mapping, which is an update to the existing software). Non-limiting examples of update 490 may include bug fixes, added features to an application, added functionality to the application, modified features, modified functionality, deleted features, and/or deleted functionality. Update 490 may be defined (e.g., the code was written) by one or more programmers or, in some cases, update 490 may be automatically created based on one or more rules and/or machine-learning techniques. As new updates are periodically defined, the updates may be stored at central server 480 as update 490. Central server 480 can store multiple updates for various applications), 
Krishnappa et al fails to explicitly teach, storing, in a storage device, configuration objects of a tenant for a set of software applications hosted by a host platform …; and distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform.
BUSJAEGER; Benjamin (US 20180210712 A1) teaches, storing, in a storage device, configuration objects of a tenant for a set of software applications hosted by a host platform … (Paragraph [0096] Application platform 918 includes an application setup mechanism 1038 that supports application developers' creation and management of applications, which may be saved as metadata into tenant data storage 922 by save routines 1036 for execution by subscribers as tenant process spaces 1004 managed by tenant management process 1010 for example (i.e., application setup mechanism identifies applications associated with the tenant and are saved as application metadata). [0082] Application platform 918 may be a framework that allows the applications of system 916 to run, such as the hardware and/or software, e.g., the operating system (Examiner interprets configuration objects as software components of an application hosted by a platform). In an implementation, on-demand database service 916 may include an application platform 918 that enables creation, managing and executing one or more applications developed by the provider).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al by providing comprising: a storage configured to store configuration objects of a tenant for a set of applications hosted by a host platform …, as taught by BUSJAEGER et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by doing it is beneficial to develop techniques to make the development process more efficient as taught by BUSJAEGER et al (Paragraph [0004]). 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform.
BENEDETTI; Fabio (US 20190179631 A1) teaches, distributing the update the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform (Fig. 3 Paragraph [0055] At step 306, the impact analysis module 85 generates a change list of one or more software applications requiring modification based on the list of microservices generated at step 305. In aspects, the impact analysis module 85 accesses a database (e.g., database 72 of CCMDB 66) of software applications including associated microservices, and determines the change list based on software applications including microservices that match microservices in the list of microservices affected by the build output code (i.e., identifying the software applications and associated microservices that needs to be updated). For example, a microservice4 configured to manage personal information may be utilized by both a credit card payment application and an online trading application. Thus, a change in the microservice4 will impact both the credit card payment application and the online trading application. In this example, the change list would include changes required for both the credit card payment application and the online trading application. In embodiments, the impact analysis module 85 shares the change list with the CCMDB 66 via the network 50. [0057] At step 308, the SCM server 60 automatically initiates changes to one or more software applications on the change list when the impact analysis module 85 determines at step 307 that no approval record is required to implement the changes, or that an approval record as been received. In aspects, this may comprise the SCM server 60 determining, based on predefined policies in the rules database 86 of the SCM server 60 or the rules database 87 of the CCMDB 66 that a change on the change list does not require an approval record. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications. In embodiments, the SCM server 60 automatically initiates changes to one or more software applications by providing instructions to change the one or more software applications to a remote computing device (e.g., CCMDB 66) (i.e., distributing the updates/changes to one or more software applications by automatically updating affected microservices to synchronize the content according to the build code)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al and BUSJAEGER et al by providing distribute the update of the configuration content to each microservice from among a plurality of microservices that are included in the software application to synchronize the configuration content among each of the plurality of microservices, wherein the plurality of microservices are deployed on the host platform and have previously installed the configuration object, as taught by BENEDETTI et al (Paragraph [0096]) .
  One of the ordinary skill in the art would have been motivated to make this modification, by providing a technical solution to the problem of tracking and promulgating software changes throughout multiple applications and microservices by enabling a system to automatically identify the impact of a change on a code which runs in production mode. In aspects, a system is adapted to detect software components affected by a build (software build) by comparing artifacts being deployment in a Release Cycle with artifacts that are In-Production. The term build as used herein refers to a software development build in which software is constructed, or original software code is converted or modified, to produce a new software product (i.e., build output code). The term artifact as used herein refers to a tangible by-product produced during the development of software. For example, some artifacts (e.g., use cases, class diagrams, other Unified Modeling Language (UML) models, requirements and design documents) help describe the function, architecture and design of software. Starting from the differences in the artifacts (e.g., changes in database schema, changes in binaries, scripts, data, etc.) the system may detect affected subsystems (microservices) of the software build and track all the changes. In aspects, the system may determine what components (retrieved from the CCMDB) are impacted by the changes, based on a mapping of the artifacts to the components retrieved from a deployment model as taught by BENEDETTI et al (Paragraph [0014]).

Regarding dependent claim 19, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the non-transitory computer-readable medium of claim 17. 
Krishnappa et al further teaches, wherein the configuration content of the  (Paragraph [0071] Application environment 530 can be configured to compare current instance 500 with new instance 510 to identify whether there is any delta 520 (e.g., differences) between the current instance 500 and the new instance 510…. For instance, application environment 530 can compare the metadata of current instance 500 with the metadata of new instance 510 to determine that delta 520 between these two instances is bug number 6).

Regarding dependent claim 20, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 17. 
BENEDETTI et al further teaches, wherein the identifying comprises identifying a first configuration object that is mapped to a first software application on the host platform and identifying a second configuration object that is mapped to a second software application on the host platform (Paragraph [0052]- [0055] discloses, by accessing the database identifying the object/artifact that is mapped to the software applications along with associated microservices that are impacted by the build code. In this case a change in the microservice4 will impact both the credit card payment application and the online trading application)),
and distributing the first and second configuration objects to first and second groups of microservices of the first and second software applications, respectively (Paragraph [0057]  the SCM server 60 automatically initiates changes to one or more software applications by automatically updating affected microservices (microservices in the list of microservices affected by the build output code) of the software applications).

7. 	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnappa; Nagendra (US 20190087176 A1) in view of BUSJAEGER; Benjamin (US 20180210712 A1), BENEDETTI; Fabio (US 20190179631 A1) and in further view of Craig; Robert M (US 6598037 B1).

Regarding dependent claim 2, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the computing system of claim 1. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the software application.
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An embodiment of the present invention includes a data table object for accessing configuration data (i.e., configuration object comprises one or more table objects)  located in a predetermined "datastore." In the preferred embodiment, data table implementations are employed in a catalog environment which controls and manages the interaction between application programs requesting configuration information and services (i.e., one or more services requesting configuration information), i.e., callers. Moreover, the preferred catalog environment or schema exploits an attribute-based programming model to provide particular services to callers), and a table format, for use with a function performed by the software application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al, BUSJAEGER et al and BENEDETTI et al by providing wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the software application, as taught by Craig et al (Paragraph (2), (36)).
  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract). 

Regarding dependent claim 10, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the method of claim 9. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the software application.  
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An embodiment of the present invention includes a data table object for accessing configuration data (i.e., configuration object comprises one or more table objects)  located in a predetermined "datastore." In the preferred embodiment, data table implementations are employed in a catalog environment which controls and manages the interaction between application programs requesting configuration information and services (i.e., one or more services requesting configuration information), i.e., callers. Moreover, the preferred catalog environment or schema exploits an attribute-based programming model to provide particular services to callers), and a table format, for use with a function performed by the software application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al, BUSJAEGER et al and BENEDETTI et al by providing wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the software application, as taught by Craig et al (Paragraph (2), (36)).
  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract).

Regarding dependent claim 18, Krishnappa et al, BUSJAEGER et al and BENEDETTI et al teach, the non-transitory computer-readable medium of claim 17. 
Krishnappa et al and BUSJAEGER et al fails to explicitly teach, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the software application.  
Craig; Robert M (US 6598037 B1) teaches, wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data (Col 3 Lines 21-30 (2) An embodiment of the present invention includes a data table object for accessing configuration data (i.e., configuration object comprises one or more table objects)  located in a predetermined "datastore." In the preferred embodiment, data table implementations are employed in a catalog environment which controls and manages the interaction between application programs requesting configuration information and services (i.e., one or more services requesting configuration information), i.e., callers. Moreover, the preferred catalog environment or schema exploits an attribute-based programming model to provide particular services to callers), and a table format, for use with a function performed by the software application (Col 10 Lines 1-5 (36)  a table of configuration information accessible by the caller and presented by the data table object 400 wherein the data level table 414 preferably has a general row and column table format. The information may be stored in a marshaled format or may be stored in an unmarshaled format).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Krishnappa et al, BUSJAEGER et al and BENEDETTI et al by providing wherein the configuration object comprises one or more tables of configuration data, one or more services for querying the one or more tables of configuration data, and a table format, for use with a function performed by the application, as taught by Craig et al (Paragraph (2), (36)).
  One of the ordinary skill in the art would have been motivated to make this modification, the data table interface is substantially separate from the program code related to the catalog schema to thus enable the creation and addition of new data table objects to a catalog system without recompiling the entire catalog management system program code, as taught by Craig et al (Abstract).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164